DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
 
Status of Claims
Claims 1-3, 5, 7-13, 15-16, 18, and 20-25 are pending.
This communication is in response to the communication filed March 25, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-13, 15-16, 18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Csurka et al. US2014/0350961 in view of  Martin et al. 2008/0201280 in further view of McNutt et al. US2016/0378919.
As per claim 1, Csurka teaches 
a system, comprising: a healthcare data source(s); and a computing system, comprising: a memory device configured to store instructions, (Csurka par. 10 teaches a system for targeted summarization of a patient’s electronic medical records; fig. 1-2 and associated paragraphs teaches computer hardware and software where patient records are retrieved from an emr database) 
a processor that executes the instructions, which cause the processor to
classify a clinical report, for a subject under evaluation, by one of an anatomical organ or disease; (Csurka par. 11, 69 teaches transforming patient health records into a multidimensional representation based on ontology of medical concepts, where the ontology may include different types of concepts that are linked together) 
identify and retrieve clinical reports for the same subject from the healthcare data source(s); (Csurka fig. 1-2 and associated paragraphs, par. 2, 92  teaches computer hardware and software where patient records are retrieved from an emr database and a query in a patient specific emr is represented by a corresponding multidimensional vector, which represents concepts extracted from the query) 
group the retrieved clinical reports by one of anatomical organ or disease; select a group of the clinical report, wherein the group includes reports for a same or related one of the anatomical organ or the disease; (Csurka fig. 4 and associated paragraphs, par. 12, 125-129 teaches an implicit query is generated including a multidimensional representation based on the ontology of medical concepts, the query is compared with the representation of the health records, each retrieved relevant document is optionally split into individual acts, the acts are grouped by their respective categories including blood analyses, MRI imaging, medical reports, prescriptions, family history; fig. 4 teaches an example of how various concepts, including body parts, organs, and diseases, may be grouped and related) 
a model…in the reports in the selected group of reports based on one or more of extracted parameters or keywords
compare one of the one or more extracted parameters or the keywords across the reports using the model; (Csurka par. 127-130 teaches sorting acts in a timeline, splitting documents, parsing and searching medical reports for medical concepts and related numerical entities extracted, here a comparison function may be performed when sorting of medical concepts based on related numerical entities, related concepts are grouped or not grouped based on similarities and differences, which is a comparison) 
construct a graphical timeline of the reports; (Csurka fig. 5, par. 12, 127-131 teaches sorting acts in a timeline, and generating a graphical rendering, where information graphics may be used to show statistics or evolution of values over time) 
visually present…the graphical timeline (Csurka par. 131-132 teaches visually presenting the plots and charts to show statistics or evolution of values over time, where values in an abnormal range may be highlighted).
Csurka par. 87 teaches training classifiers but does not specifically teach the following limitations met by Martin, build a model that predicts semantic relationships between nodes (Martin fig. 5 and associated paragraphs, par. 12, 22, 44-49, 64, 67, 72 teaches creating a learning model, using hierarchical structure in the form of a tree graph with nodes, applying a machine learning algorithm to search for or identify similar patient records, the processor may perform data mining based on ontology, the system may also create semantic groupings of medical ontology using mining, extracting, training, manual input, machine learning, here the machine learning model may predict semantic relationships between nodes after training it on interrelations between features, by mapping and relating the concepts of the feature ontology to existing medical ontologies, valuable medical background knowledge, such as relations between concepts, constraints, and axioms can be used for refining the feature ontology and improving predictive performance)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Csurka to build a prediction model as taught by Martin with the motivation to create a system which retrieves and displays relevant information to help health care 
Csurka and Martin teach highlighting values that are outside reference values, but do not specifically teach the following limitations met by McNutt, highlight difference in values of the one or more extracted parameters or the keywords based on a result of the compare; and (McNutt fig. 5 and associated paragraphs, par. 106 teaches highlighting an extracted parameter as an alert for an uncommon prescription); visually present the comparison of the one or more extracted parameters or keywords and the highlighted differences related to the comparison (McNutt fig. 5-6 and associated paragraphs teaches graphs and charts of patient data related to usage, frequency, diagnosis, prescription, dosage, toxicity, and risk, here various types of extracted parameters may be used for graphing a comparison)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Csurka and Martin to highlight differences in values of extracted parameters as taught by McNutt with the motivation to provide readily accessible analysis of treatment plans and outcome data of prior patients (McNutt par. 3-4). Moreover, highlighting a difference or making differences more conspicuous may help health care providers easily analyze the data and quickly act upon the information. Past knowledge may be used to influence clinical decisions, quality, and/or safety of care for new patients.
As per claim 2, Csurka, Martin, and McNutt teach all the limitations of claim 1 and further teach wherein instructions further cause the processor to use a supervised machine learning approach or semi-supervised learning approach to build the model (Csurka par. 81, 87 teaches training classifiers, which may be interpreted as supervised or semi-supervised machine learning; Martin par. 6 teaches supervised, unsupervised, and semi-supervised machine learning algorithms).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Csurka to use supervised or semi-supervised learning 
As per claim 3, Csurka, Martin, and McNutt teach all the limitations of claim 2 and further teach wherein the supervised machine learning approach is trained with a corpora of annotated reports with known semantic relationships; and the instructions further cause the processor to link a network of anatomical and physiological concepts across the clinical report based on the known semantic relationships (Csurka par. 69, 87, 126-127 teaches medical ontology corresponding to a respective dimension in a representation of the patient records, here a multidimensional representation may include concepts where parts and sub-parts linked together, also the classifiers are trained on annotated medical data).
As per claim 5, Csurka, Martin, and McNutt teach all the limitations of claim 3 and further teach wherein the instructions further cause the processor to predict semantic relationships between the reports using the link between the network of anatomical and physiological concepts and the clinical report (Csurka fig. 1-2, par. 69-70, 81, 87, 126-127 teaches a link between various databases, where the system may cluster, aggregate, group, or split health-related categories based on metadata, annotations, or classifiers).
As per claim 7, Csurka, Martin, and McNutt teach all the limitations of claim 2 and further teach wherein the instructions further cause the processor to build the model based on one or more of extracted structured and unstructured information from one or more of body/organ system information obtained from a report header, specific anatomical or physiological details, a type of report, or a relationship between different anatomical or physiological ontologies (Csurka par. 22-34, 69, 83-87 teaches extracting information from the record including nouns, multi-work expressions, concepts, metadata, and other related or relevant text; Martin par. 45, 64, 72 teaches applying the machine-learnt algorithm to search for or identify similar patient records, the processor may perform data mining based on ontology, the system 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Csurka to build a model as taught by Martin with the motivation to create a system which retrieves and displays relevant information to help health care providers make more informed decisions in a timely manner, since traditional machine learning algorithms are not able to incorporate background domain knowledge (Martin par. 5-7).
As per claim 8, Csurka, Martin, and McNutt teach all the limitations of claim 7 and further teach, wherein the instructions further cause the processor to visually present the model, receive feedback about a correctness of the semantic relationships and update the model based on the feedback, and constructs a final model based on the model (McNutt fig. 1 and associated paragraphs, par. 80-87 teaches using a training algorithm where the output of the system using feature vectors, data feedback, facts, controls, and decisions is a predictive model, here a final model may be interpreted as being a last model used to make a decision for a patient). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Csurka and Martin to use feedback to update a model as taught by McNutt with the motivation to create a technique to collect and provide readily accessible analysis of treatment plans and outcome data of prior patients. Accessing past experiences may ensure the highest quality of treatments for the broadest community of medical patients (McNutt par. 3-4).
As per claim 9, Csurka, Martin, and McNutt teach all the limitations of claim 7 and further teach, wherein the instructions further cause the processor to build the model based on previously received feedback (McNutt fig. 1 and associated paragraphs, par. 80-87 teaches using a training algorithm where the output of the system using feature vectors, data feedback, facts, controls, and decisions is a predictive model, here a final model may be interpreted as being a last model used to make a decision for a patient). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Csurka and Martin to build a model using feedback as 
As per claim 10, Csurka, Martin, and McNutt teach all the limitations of claim 1 and further teach wherein the instructions further cause the processor to predict an effectiveness of the model based on report information history from previously published studies from an external publications database (Csurka fig. 4, par. 69-72 teaches relationships between concepts and confidence scoring for the matching concepts).
As per claim 11, Csurka, Martin, and McNutt teach all the limitations of claim 1 and further teach wherein the instructions further cause the processor to recommend at least one of a test or a procedure based on previous predictions through a list of most relevant tests or procedures based on the semantic relationships (Martin par. 12, 49, 65 teaches computer assisted clinical decision support with a medical ontology using machine learning, where visualizations and identifications may assist in making the appropriate clinical decision). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Csurka to recommend a test or procedure based on previous preditions as taught by Martin with the motivation to create a system which retrieves and displays relevant information to help health care providers make more informed decisions in a timely manner, since traditional machine learning algorithms are not able to incorporate background domain knowledge (Martin par. 5-7).
As per claim 12, Csurka, Martin, and McNutt teach all the limitations of claim 1 and further teach wherein the instructions further cause the processor to transmit a signal indicative of the graphical timeline with the differences to a device, which causes the device to retrieve and return or present a suitable clinical protocol for the subject; or perform a processing act on a sample for the subject (Csurka fig. 5 and associated paragraphs, par. 132 teaches a timeline with a mark indicating values that are outside reference values; Martin par. 12, 65 teaches computer assisted clinical decision support with a medical 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Csurka to present suitable clinical protocol or perform a processing act on a sample for the subject as taught by Martin with the motivation to create a system which retrieves and displays relevant information to help health care providers make more informed decisions in a timely manner, since traditional machine learning algorithms are not able to incorporate background domain knowledge (Martin par. 5-7).
As per claim 13, Csurka, Martin, and McNutt teach all the limitations of claim 1 and further teach wherein the semantical relationships are stored in a memory and the processor is adapted to use the semantic relationships instead of building another model in response to a different evaluation for the same subject by a different entity (Csurka fig. 1-2, par. 19-22, 69-70, 81, 87, 126-127 teaches a link between various databases, where the system may cluster, aggregate, group, or split health-related categories based on metadata, annotations, or classifiers, here the system is meant to be used by many health care providers after a rendition of standardization, but is used to find relevant information based on specialties and usage).
As per claim 15, Csurka, Martin, and McNutt teach a method, comprising: classifying, with a processor, a clinical report for a subject under evaluation by one of anatomical organ or disease; identifying and retrieving, with the processor, clinical reports for the same subject from one or more healthcare data source; grouping, with the processor, the clinical reports by one of an anatomical organ or disease; selecting, with the processor, a group of the clinical reports, wherein the group includes reports for a same or related one of the anatomical organ or the disease; building, with the processor, a model that predicts semantic relationships between nodes of ontology branches in the clinical reports in the group of reports based on one or more of extracted parameters or keywords; comparing, with the processor, values from one or more of the extracted parameters or the keywords across the reports using the model; constructing, with the processor, a graphical timeline of the reports; highlighting, with the processor, differences in the values from the one or more of the extracted parameters or the keywords based on a result of the compare; and visually presenting, with the processor, the comparison of the one or more extracted parameters or keywords and the highlighted differences related to the comparison in the graphical timeline (see claim 1 rejection).
As per claim 16, Csurka, Martin, and McNutt teach all the limitations of claim 15 and further teach wherein building the model includes predicting the semantic relationships between known links between a network of anatomical and physiological concepts and the clinical report; and wherein the method further comprises: creating the links through supervised machine learning with a corpora of annotated reports with known semantic relationships (Csurka par. 69-70, 87, 126-127 teaches a link between various databases, where the system may cluster, aggregate, group, or split health-related categories based on metadata, annotations, or classifiers, here medical ontology corresponding to a respective dimension in a representation of the patient records, and a multidimensional representation may include concepts where parts and sub-parts linked together, also the classifiers are trained on annotated medical data).
As per claim 18, Csurka, Martin, and McNutt teach all the limitations of claim 15 and further teach building an initial model based on one or more of extracted structured and unstructured information; visually presenting the initial model; (Csurka par. 131-132 teaches visually presenting the plots and charts to show statistics or evolution of values over time, where values in an abnormal range may be highlighted; Martin par. 45, 64, 72 teaches applying the machine-learnt algorithm to search for or identify similar patient records, the processor may perform data mining based on ontology, the system may also create probability models, and semantic groupings of medical ontology using mining, extracting, training, manual input, machine learning, here an initial model may be interpreted as a first trained model) receiving feedback about the semantic relationships in the initial model; and changing the semantic relationships in the initial model based on the feedback, which builds the model (McNutt fig. 1 and associated paragraphs, par. 80-87 teaches using a training algorithm where the output of the system using feature vectors, data feedback, facts, controls, and decisions is a predictive model, here the training 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Csurka and Martin to use feedback to change semantic relationships in an initial model as taught by McNutt with the motivation to create a technique to collect and provide readily accessible analysis of treatment plans and outcome data of prior patients. Accessing past experiences may ensure the highest quality of treatments for the broadest community of medical patients (McNutt par. 3-4).
As per claim 20, Csurka, Martin, and McNutt teach a tangible non-transitory computer readable medium encoded with computer executable instructions, which, when executed by a processor of a computer, cause the computer to: classify a clinical report for a subject under evaluation by one of anatomical organ or disease; identify and retrieve clinical reports for the same subject from a healthcare data source; group the retrieved clinical reports by one of an anatomical organ or disease; select a group of the clinical reports, wherein the group includes reports for a same or related one of the anatomical organ or the disease; build a model that predicts semantic relationships between the reports in the group of reports based on one or more of extracted parameters or keywords; compare values of the one or more extracted parameters or the keywords across the reports using the model; construct a graphical timeline of the reports; highlight differences in the values of the one or more extracted parameters or the keywords based on a result of the compare; and visually present the comparison of the one or more extracted parameters or keywords and the highlighted differences related to the comparison in the graphical timeline with the highlighted differences (see claim 1 and 15 rejections).
As per claim 21, Csurka, Martin, and McNutt teach all the limitations of claim 20 and further teach wherein the instructions further cause the processor to use a supervised machine learning approach or a semi-supervised learning approach to build the model (see claim 2 rejection).
As per claim 22, Csurka, Martin, and McNutt teach all the limitations of claim 21 and further teach wherein the supervised machine learning approach is trained with a corpora of annotated reports with known semantic relationships; and the instructions further cause the processor to link a network of anatomical and physiological concepts across the clinical report based on the known semantic relationships (see claim 3 rejection).
As per claim 23, Csurka, Martin, and McNutt teach all the limitations of claim 22 and further teach wherein the instructions further cause the processor to predict semantic relationships between the clinical report using the link between the network of anatomical and physiological concepts and the clinical reports (see claim 5 rejection).
As per claim 24, Csurka, Martin, and McNutt teach all the limitations of claim 21 and further teach wherein the instructions further cause the processor to build the model based on one or more of extracted structured and unstructured information from one or more of body/organ system information obtained from a report header, specific anatomical or physiological details, a type of report, or a relationship between different anatomical or physiological ontologies (see claim 7 rejection).
As per claim 25, Csurka, Martin, and McNutt teach all the limitations of claim 24 and further teach wherein the instructions further cause the processor to visually present the model; receive feedback about a correctness of the semantic relationships; and update the model based on the feedback, and constructs a final model based on the model (see claim 8 rejection).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 3/25/2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the cited references do not teach all of the limitations of the claims. Examiner respectfully disagrees.
Applicant argues that the cited art fails to disclose a comparison of extracted parameters or keywords and a visual display of a comparison or highlighted differences of the extracted parameters or keywords (Remarks p. 9-11). Examiner respectfully disagrees. 

Applicant argues that the cited art fails to disclose building a model that predicts semantic relationships between nodes in the reports based on one or more extracted parameters or keywords (p. 12). Examiner respectfully disagrees.
The Claims recite building a model capable of semantic prediction, where the model is used to compare values of parameters. Semantics involves the meaning of words, phrases, text, numbers, and concepts. Specification p. 8 states the relationship identified by the concept networks would be used to semantically link the reports and contextualize the contents for better understanding of the patient's overall clinical picture. Examiner’s interpretation of the capabilities of a model predicting semantic relationships include predictions related to patient health and predictions related to classifications or searches of reports based on medical concepts. 
Csurka par. 83 teaches a transformation component may include a natural language parser which extracts nouns and multi-word expressions from the text portions of the records. Martin par. 21-23 teaches that features of the machine learning algorithm are semantically enhanced by integrating the graph structures of relevant domain ontologies, which improves of predictive accuracy of k-nearest neighbor classification. These features are used to create a machine learning model capable of predicting classification of ontologies, similar to the interpretation above. Moreover, Martin fig. 4-5 and associated paragraphs teaches a multi-level or hierarchical medical ontology and explain that a good distance function should result in a better predictive performance for classification accuracy.
Applicant argues that the motivation to combine the cited references of Csurka and Martin is conclusory because it is unclear how the display of relevant information would motivate one of ordinary 
Martin is cited as showing that there is motivation to actually build a model that is used in Csurka. Csurka teaches a predictive model, but does not specifically recite building such a predictive model and only mentions the use of such a model. 
The Final Office Action stated that the motivation to modify the systems and methods of Csurka to build a prediction model as taught by Martin was based on improvements to machine learning systems used in the healthcare field. Moreover, Martin par. 23 teaches that the displayed ontology allows for feature control and manipulation for decision support. The ontology may not be fixed, but may be integrated as a flexible wrapper for more efficient machine learning and knowledge discovery. Changes in the feature ontology, initiated by the user and leading to an increase in machine learning performance, may serve as an important source of knowledge in the domain. Martin par. 97 teaches besides the improved predictive performance, the graph-based representation of the feature ontology may be convenient for an expert in order to establish different feature weights by changing the weights of branches corresponding to a certain semantic group of features, instead of assigning importance to each particular feature. Improvements to predictive models that improve decision support for healthcare providers allow for a more efficient healthcare system, because doctors may quickly diagnose a patient
As such the claims are unpatentable as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686   

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686